Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "for comprising a button" (line 2) should be replaced by -- for a button --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said string snapping element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said string snapping" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braillard, US 4,063,312.
Regarding Claim 1, Braillard discloses a button apparatus [for clothing 3], comprising: a plate 1, [for comprising a button 2]; a needle 5a, 5b, comprising a wide end (5b) and a tip (5a), [for sewing said plate (1) to said clothing (3)]; and a string 4, a first end 4a thereof being fixed to said plate (1), and a second end (opposite of the first end) thereof being fixed to said wide end (5b) of said needle (5a, 5b). 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the button apparatus, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the button securing device disclosed by Braillard (US 4,063,312) or Mawhinney et al. (US 4,232,427), is indeed capable 
Regarding Claim 2, Braillard discloses the button apparatus according to claim 1, wherein said plate (1) comprises a string snapping element 7, for snapping a mid-portion of said string (4). 
Regarding Claim 3, as best understood, Braillard discloses the button apparatus according to claim 1 (2), wherein said string snapping element (7) is configured to snap said string (4) upon threading said needle (5a, 5b) through said string snapping element (7) together with said string (4). 
Regarding Claim 4, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) comprises a slit 8 disposed within said plate (1). 
Regarding Claim 5, as best understood, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) comprises one-way directed teeth 7b, for tensing said string (by preventing the string 4 from sliding back through the slit 8), and for maintaining said tensing by said string snapping (element 7). 
Regarding Claim 6, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) comprises a hole 8 disposed . 
Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mawhinney et al., US 4,232,427.
Regarding Claim 1, Mawhinney et al. disclose a button apparatus [for clothing], comprising: a plate 3, [for comprising a button]; a needle 13, comprising a wide end (12C) and a tip (13A), [for sewing said plate (3) to said clothing]; and a string 7, a first end 5 thereof being fixed to said plate (3), and a second end (opposite of the first end) thereof being fixed to said wide end (12C) of said needle (13). 
Regarding Claim 7, Mawhinney et al. disclose the button apparatus according to claim 1, further comprising a cover 19 comprising at least one snapping element 11A, for snapping thereof to said plate (3) for covering thereof, thereby said cover (19) covers a portion of said string (7). 
Regarding Claim 8, Mawhinney et al. disclose the button apparatus according to claim 7, wherein said cover (19) comprises a protrusion 33 configured to press the string (7) and the plate (3) upon snapping the cover (19) to the plate (3), thereby connecting the string (7) to the plate (3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        




/VICTOR D BATSON/
 Supervisory Patent Examiner, Art Unit 3677